Citation Nr: 9930342	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law 


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a co-worker


NTRODUCTION

The veteran had active service from January to December 1968 
and subsequent Air National Guard service.



This matter comes before the Board of veterans' Appeals 
(Board) on appeal from a rating decision of the North Little 
Rock, Arkansas, Department of veterans Affairs (VA) Regional 
Office (RO).  The case was remanded to the RO in March 1998 
for additional development and has been returned to the 
Board.  

A review of the record reflects that in a June 1974 rating 
decision the RO denied service connection for  "residuals of 
ear condition" as not found on the last examination.  The 
veteran's claim was for service connection for an "inter 
(sic) ear injury" of November 1968, and nothing in the June 
1974 rating decision mentions tinnitus/ringing in the ears.  
As the disability now on appeal is specifically tinnitus, the 
RO has considered the pending claim 4
 and the Board will do likewise.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  A preponderance of the competent and probative evidence 
shows that tinnitus is not related to the veteran's service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's active duty and reserve service medical records 
reflect that on an enlistment examination in October 1967 he 
denied a history of ear trouble.  His ears were normal on 
examination.  On March 9, 1968, while on active duty, he 
complained of a left earache secondary to having been on the 
firing range the prior day.  Examination was negative.  When 
he was examined in November 1968 for release from active 
duty, his ears sere normal, he had no hearing disability (see 
38 C.F.R. 3.385 (1999), and although several items were noted 
as a significant or interval history, there was no mention of 
tinnitus or any ear problems.  The veteran completed a 
personal history form in which he denied a history of ear 
trouble and hearing loss.  He also denied having had any 
illness or injury other than those noted.  Tinnitus/ringing 
in the ears or other ear problems were not noted.

In conjunction with his Air National Guard service, the 
veteran completed a report of medical history in August 1970, 
at which time it was noted that his job title was jet 
mechanic.  He denied ear trouble and hearing loss, stating 
that he had no known ailments.  According to a hearing 
conservation form, the veteran's hearing was tested in July 
1971.  It was noted that his primary work area was the hangar 
shop and that he wore hearing protection.  As to whether he 
had had tinnitus following noise exposure, none was reported.  
No prior noise exposure was reported and it was indicated 
that there were no incidents that the veteran related to his 
hearing level.  In July 1971 and September 1972 the veteran 
completed a report of medical history, stating that he had no 
known ailments.  

On November 5, 1973, the veteran filed an initial claim for 
VA disability benefits citing an ear injury of November 1968 
and treatment at that time.  He also reported that he had 
been seen for an inner ear injury on October 26, 1973, by Dr. 
John Smith.  When he was afforded a VA examination in 
December 1973 he reported ringing in his ears since shooting 
on the rifle range in "1969."  His ears were normal on 
examination.  There was a diagnosis of tinnitus.  Audiometry 
revealed no hearing disability.  See 38 C.F.R. 3.385.  .  

In August 1996 the veteran filed a claim for service 
connection for tinnitus, indicating that he had had ringing 
in both ears since active duty.  He stated that he was 
treated for this problem in March 1968 and that it had 
persisted.

The veteran underwent a VA audiological evaluation in 
February 1997.  The report contains no reference to tinnitus 
but shows bilateral hearing disability. 

At a personal hearing at the RO in April 1997 the veteran 
testified that he was exposed to jet engine noise in service, 
including while overhauling aircraft engines.  He was given 
ear protection but found it "unacceptable."  He reported 
that he had also worked on a flight line using power air 
tools.  Additionally, he indicated that soon after being 
exposed to jet noise he noticed ringing in his ears.  He went 
on to indicate that in 1969, while on the firing range at the 
Little Rock Air Force base, he was exposed to small arms 
fire, after which he went to the base doctor for bilateral 
inner ear or pressure but was told that there was nothing 
that could be done and that the problem would resolve.  The 
veteran could not recall undergoing a hearing conservation 
test while in the Guard.  He testified that after service he 
went to Dr. C.F. John Smith, now deceased, because of the 
ringing, and was told that nothing could be done.  The 
veteran went on to report that he had been exposed to noise 
in his post-service employment, including at a laundry which 
was "an extremely noisy place...."  April 1997 Transcript.

When the veteran underwent a VA audiological evaluation in 
July 1998 he reported that he had bilateral constant ringing 
in his ears that started in "1966" while on active duty.  
Based on the veteran's account of the onset of tinnitus and 
the service records it was concluded that it was less likely 
than not that his was related to noise during service.  




In 1998 the RO obtained records of the veteran's employment 
as a civilian with the Federal Government.  Among those 
records is a pre-appointment medical history, apparently 
completed in 1983, in which the veteran denied having or 
having had ear trouble/hearing loss.  When he completed a 
medical history form in October 1984 he said that he had no 
previous problems and denied having or having had ear trouble 
and hearing loss.  In a United States Civil Service 
Commission medical certificate of October 1984, it was 
indicated that the veteran was to be appointed to a pipe 
fitter position that would involve constant noise and 
intermittent excessive noise.  On an October 1984 
audiological evaluation nothing was noted regarding tinnitus.  
The veteran had hearing disability (38 C.F.R. 3.385) in the 
left ear.  It was noted that the veteran had no "ENT" 
problem at the time of the test and that his last noise 
exposure had been a month earlier.  

The employee records obtained in 1998 also reflect that the 
veteran filled out a workers' compensation claims form 
indicating that while working with a saw that caused loud 
noise he experienced ear pain, headache, dizziness and ear 
stoppage and was first aware of such in January 1996.  In a 
January 1997 employee health memorandum it was noted that the 
veteran complained of ear pain and decreased hearing from a 
recent injury with noise from working around a saw.  The 
evidence also reflects that the veteran underwent a VA 
employee audiological evaluation in February 1997.  It was 
noted that he worked as a plumber and had recently filed a 
workers' compensation claim for ear pain following exposure 
to noise from cutting metal pipe.  The veteran stated that he 
first noticed hearing loss and constant tinnitus after 
acoustic trauma on the firing range in 1968, during service.  
He was reported to have had exposure to jet noise and weapons 
fire in service and civilian exposure to a pipe machine and 
chop saw.  It was noted that the veteran said he had not 
filed a claim for service connection for tinnitus or hearing 
loss.  His hearing was tested and the configuration of test 
results was noted to be typically associated with noise 
induced hearing loss and consistent with the veteran's 
reported history of noise exposure.  It was noted that 
comparison with the results of the October 1984 baseline test 
showed a unilateral shift in the puretone thresholds over 12 
years, at the thresholds most vulnerable to noise exposure.  
The report indicates that the examiner encouraged the veteran 
to file a claim with the RO for service connection for 
hearing loss and tinnitus.  

In an August 1996 employee health memo, it was noted that the 
veteran was complaining of headache and decreased hearing, 
that he worked in a noisy area and that he said he had 
tinnitus and had applied for "C&P".   

Of record is a September 1998 letter from the Arkansas 
Otolaryngology Center stating that the veteran was a patient 
in 1971 or 1972 and had been treated for trauma to the ear 
due to rifle discharge and that the diagnosis code for this 
was 959.0.  Reportedly his chart had been microfilmed in 1983 
and could not be found.  The letter was signed by an 
individual who did not identify himself as a physician or 
indicate his status at the center.  

The veteran was afforded another VA audiological evaluation 
in February 1999 in conjunction with his claim for service 
connection.  The examiner stated that the claims folder was 
reviewed and concluded that it was less likely than not that 
tinnitus was caused by noise exposure during active service.  
The examiner, a doctorate level audiologist, noted that 
tinnitus was not reported when the veteran was seen for ear 
complaints on March 9, 1968 or during a July 1971 hearing 
conservation evaluation and that the veteran's private 
doctor's office reported a diagnostic code of 959.0, which 
reflects injury to the face or neck, to categorize the 
diagnosis on the veteran's visit, but did not use the code 
for hearing loss, tinnitus or acoustic trauma.  

VA employee health records show that the veteran was seen on 
several occasions in 1999 for ear-related complaints.  In 
March 1999 he reported that his tinnitus was getting worse on 
exposure to noise and that it was often noisy in the 
workplace.  It was noted that a hearing test in July 1998 had 
provided unreliable results and that current test results 
also were unreliable and poorer than the earlier ones. 




The veteran was afforded another RO hearing in June 1999, 
again testifying as to his military duties and in-service jet 
engine noise exposure and having been within several inches 
of a weapon that was fired on the firing range, which 
resulted in pain, dizziness and "extreme ringing" and led 
to his seeking medical attention.  He testified that he told 
the doctor he had ringing in his ears and that it never went 
away, and that he continued to have jet noise exposure while 
he was in the Air National guard.  He corrected his prior 
testimony, indicating that he went to see Dr. Tom Smith in 
the early 1970s for ringing in his ears and was told that it 
was due to service noise exposure.  The veteran further 
indicated that although e had had post-service employment 
noise exposure it was not like that of jet engines.  Mr. R.C. 
also appeared at the hearing and testified that he met the 
veteran in 1983, when the veteran began working at a VA 
facility, and that he recalled the veteran complaining about 
ringing in his ears after he was exposed to work-related 
noise like that at the air base.  Mr. C. further testified 
that there was a lot of noise in the work environment.  June 
1999 Transcript. 

In a July 1999 statement, J. Thomas Smith, M.D., reported 
that the veteran was recently seen.  Dr. Smith noted that the 
veteran had been wearing hearing amplification for a number 
of years, that he had been a jet mechanic in the Air Force 
and noticed hearing loss after that duty, and that he 
constantly complained of ringing head noises.  After physical 
examination (described as benign) and an audiological 
evaluation, Dr. Smith stated that the veteran had hearing 
problems that appeared to be noise induced and that his 
tinnitus was secondary to the hearing loss.  

In August 1999, the RO received a memorandum dated in August 
1977 from a VA Chief, Engineering Service, noting that the 
veteran had worked as a plumber at a VA medical center since 
1990 and stating that plumbers were not included in the 
hearing conservation program since they had not been shown to 
have noise exposure warranting inclusion in the program.  It 
was further stated that from 1985 to 1990 the veteran 
reportedly had worked in the laundry and that prior to 1992 
laundry employees were not shown to have noise exposure that 
warranted inclusion in the hearing conservation program.  

In an August 1999 memorandum the Plumbing Supervisor 
Engineering stated that there was no exposure to loud or 
extreme noise associated with plumbing shop duties and that 
such were considered safe from detrimental hearing damage.  
In an August 1999 memorandum, the VA Chief, Engineering 
Service, who wrote the above August 1997 statement wrote an 
essentially identical one dated in August 1999. 

According to an August 1999 statement from the veteran, Mr. 
C., who testified at his hearing, mistakenly referred to 
exposure to diesel equipment when it should have been 
condensate pumps.  The veteran stated that he had never been 
exposed to diesel motors or equipment at work.  He also 
clarified that systems referred to by Mr. C. were steam 
system pumps with a decibel level of about a medium level 
radio.  The veteran concluded by stating that the only 
significant employment related incident was the one involving 
the chop saw documented in the records.  


Legal Criteria

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506. Truthfulness of the evidence is presumed in 
determining whether a claim is well grounded. Id. at 504.




A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1998); 
38 C.F.R. § 3.303 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.303(d) (1999).  Finally, the Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The threshold question for the Board is whether the veteran 
has presented a well-grounded claim for service connection.  
In this case, the Board finds that the claim is well 
grounded.  The veteran has testified under oath that he has 
had ringing in his ears since an incident in service, there 
is medical evidence of current tinnitus, and there is a 
report in which a VA audiologist who recently examined the 
veteran advised him to seek service connection, thus linking 
tinnitus to service.   

The veteran appears to be claiming that he developed tinnitus 
after being exposed to gunfire on a rifle range during 
service and that he sought medical attention at that time.  
He has been inconsistent as to the date of the incident and 
it is not entirely clear whether he is claiming that it 
occurred during active duty or while he was in the reserves.  
In any event, his service medical records show that he was 
seen on March 9, 1968, while on active duty, concerning such 
an incident but he reported only that he had an earache.  
There was no mention of ringing in his ears/tinnitus.  
Additionally, although the veteran testified that he has had 
tinnitus ever since the incident in service, he denied ear 
trouble on a medical history report in August 1970 in 
conjunction with his Air National Guard service, and on a 
hearing conservation form of July 1971 there was no report of 
tinnitus following noise exposure, even though there was a 
place on the form to report such.  The record further 
reflects that in July 1971 and September 1972 the veteran 
completed a report of medical history, stating that he had no 
known ailments.  Thus, despite the veteran reporting on 
various occasions that he has had tinnitus since service, 
there clearly is evidence to the contrary.  It must also be 
noted that the veteran, as a lay person, is not competent to 
offer a medical diagnosis of tinnitus or to assert that his 
current tinnitus is the result of service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

The veteran did not file a claim for service connection until 
November 1973 and at that time did not report tinnitus or 
ringing in his ears.  He only mentioned an inner ear injury 
which he claimed occurred in November 1968.  Despite his 
recent testimony that he was seen by Dr. Smith soon after 
active duty for tinnitus, on the November 1973 claims form he 
reported having seen Dr. Smith only the previous month for an 
inner ear injury.  That information is considered more 
reliable than a recollection many years later.  When the 
veteran was examined by the VA in December 1973, five years 
after service, he reported ringing in his ears since "1969" 
which was after his active duty.  Tinnitus was diagnosed.  

Despite the veteran's belief that his current tinnitus is 
service related, the weight of the evidence is against the 
claim.  There is one medical opinion that tinnitus is 
secondary to hearing loss, which is not a service-connected 
disability.  Additionally there is a specific opinion based 
on a review of the record that tinnitus more likely than not 
is not related to service, with an explanation for that 
conclusion, including comment on the diagnostic code provided 
in the September 1998 letter from the Arkansas Otolaryngology 
Center.  Since the veteran's Arkansas Otolaryngology Center 
medical records admittedly were not available, the basis for 
the statement, including the reported timeframe of the 
veteran's visits and the reason for his being seen (ear 
trauma due to a rifle discharge), is unknown.  




The various medical records created in conjunction with the 
veteran's employment with the Federal Government show that in 
1983 and 1984 he denied ear trouble.  Although in February 
1997 a VA audiologist encouraged the veteran to file a claim 
for service connection, that recommendation apparently was 
not based on review of the entire record and is of little 
probative value, being far outweighed by the opinion of the 
audiologist that is based on the evidence of record.  As to 
whether the veteran was exposed in post-service employment to 
noise recognized as being hazardous to hearing, there is 
conflicting evidence.  However, despite the recent statements 
attesting to his prior jobs not having been included in a 
hearing conservation program, there is probative and 
substantial evidence, including from the veteran himself, 
that he has been exposed to loud noise over the course of 
post-service employment.  In fact, he either filed or had 
planned to file a workers' compensation claim on that basis.  
However, the basis for the decision in this case is that a 
preponderance of the probative, competent evidence shows that 
the veteran's current tinnitus is not attributable to 
service.  


ORDER

Entitlement to service connection for tinnitus is denied. 


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

